Citation Nr: 1747746	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual VA clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to December 1988 and from January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran's service-connected intervertebral disc syndrome necessitates an elastic wrap brace which has covered stays and no exposed joints or surfaces; it has not been shown to wear or tear clothing.

2.  The Veteran does not have a service-connected skin or bilateral knee disability.


CONCLUSION OF LAW

The criteria for an annual VA clothing allowance have not been met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law).  See also 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  No amount of additional evidentiary development would change the result of this case. Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.

Law and Analysis

The Veteran advances a few theories in support of her claim of entitlement to an annual clothing allowance.  First, she contends that she wears a back brace necessitated by her service-connected intervertebral disc syndrome, which damages her clothing.  She also claims that she wears knee braces necessitated by her nonservice-connected knee disabilities, which also damages her clothing.  Additionally, she claims that she uses skin cream/ointment for a nonservice-connected skin disorder, which stains her clothing. 

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination, or examination report from a private physician as specified in 38 C.F.R. § 3.326 (c), discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350 (a)-(d), (f); or (2) the Under Secretary for Health or a designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C. § 1162; 38 C.F.R. § 3.810 (a).

Initially, the Board notes that the Veteran has never argued, and there is no evidence to suggest, that her claim involves the loss or loss of use of a hand or foot.  Accordingly, the first part of 38 C.F.R. § 3.810 (a) is inapplicable.

The Veteran is currently service-connected for posttraumatic stress disorder, rated as 100 percent disabling; intervertebral disc syndrome, rated as 40 percent disabling; neurogenic bladder, rated as 40 percent disabling; neuropathy of the left lower extremity, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; pilonidal cyst, rated as 10 percent disabling, and ingrown toenails, rated as noncompensably disabling.  

With respect to the Veteran's claim of entitlement to a clothing allowance based on the impact of his knee braces and skin ointment/cream, the Board reiterates that, to qualify for an annual clothing allowance, a Veteran must either have a prosthetic/orthopedic appliance which is due to a service-connected disability or use a physician-prescribed medication for a skin condition that is due to service-connected disability.  38 C.F.R. § 3.810 (a).  The Veteran does not have a service-connected knee or skin disability and there is no pending claim for service connection for any knee or skin disability.  

With respect to the back brace, the Board notes that the VAMC decision indicated that the Veteran's back brace has covered stays and no exposed joints or surfaces, and therefore it is not of a type that qualifies for a clothing allowance.  There is no evidence to dispute this finding.  Aside from the Veteran's claim, there is no evidence that the back brace tends to cause wear and tear on her clothing.  

Given the above, the Board finds that a clothing allowance is not warranted.  In short, there is simply no evidence that the Veteran has a service-connected skin or knee disability.  In addition, there is no credible evidence that her back brace is a qualifying device which tends to wear or tear clothing.  In sum, none of the criteria for establishing entitlement to the claimed benefit are met.  See 38 C.F.R. § 3.810.  Accordingly, the appeal must be denied.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an annual VA clothing allowance is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


